DETAILED ACTION
This action is in response to the amendment filed 3/25/2021.
Claims 1-5, 7-18, and 20-22 are currently pending.
This application claims priority of PCT No. PCT/CN2018/087675 filed May 21, 2018, which claims priority to Chinese Patent Application No. 201810380713.3, filed April 25, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references for the PCT App. No. PCT/CN2018/087675, cited in the Information Disclosure Statement filed 5/21/2021, cannot be considered as there is no corresponding English translation.

Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 8 and 9 of the amendment that Joel fails to anticipate newly amended limitations as Joel follows a single scheme and therefore fails to teach an asynchronous rewriting scheme and an acceleration rewriting scheme.
The examiner respectfully disagrees
wherein the predetermined optimization scheme at least comprises one or both of…”.  Therefore, “the predetermined optimization scheme” may comprise “one” scheme.  This is further seen in applicant’s recitation of: “rewriting the loading sequence of a script file that meets a first preset condition in the loading list in the asynchronous rewriting scheme; and/or adding identification information to a specific position of a request address corresponding to the resource to be accelerated in the acceleration rewriting scheme“, further leading to an interpretation that only a single scheme may be utilized.
In an effort to further prosecution, the independent claims shall be read as requiring BOTH “an asynchronous rewriting scheme and an acceleration rewriting scheme”.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7, 11-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joel et al. (US 8,285,808), hereinafter Joel, in view of Boynes (US 9,607,322).

As per claim 1, Joel teaches the following:
a method for loading a web page, (see abstract), applied to an edge server of a content delivery network, (see column 12, lines 29-30, proxy server is located on the edge), comprising: 
obtaining a loading list corresponding to a page according to a page loading request when the page loading request is received from a user terminal, and the loading list comprises several add-ins to be loaded.  As Joel teaches in the abstract, a server receives a request for a HTML document from a client network application.  The server retrieves the requested document which references objects (add-ins to be loaded); 
identifying a resource to be accelerated from the add-ins to be loaded.  As Joel teaches in column 5, line 64 – column 6, line 18, an HTML document is analyzed to 
rewriting the resource to be accelerated in the loading list according to a predetermined optimization scheme, the loading list including a loading sequence of the add-ins to be loaded.  As Joel teaches in column 6, lines 19-38, client-side script objects are modified in such a way to delay them from being executed by the client network application.  Further see column 10, lines 42-61, object examples 224.  As Joel teaches in column 9, lines 1-10, objects are loaded in an order specified by an attribute field associated with each object; and 
feeding back the loading list that is rewritten to the user terminal for the user terminal to request each add-in to be loaded on the loading list to perform a page loading.  As Joel teaches in column 10, lines 51-60, the response 218 that includes the modified HTML document is transmitted to the client network application for loading the modified objects 224 at operation 230;  
wherein the predetermined optimization scheme at least comprises one or both of: an asynchronous rewriting scheme and an acceleration rewriting scheme.   As Joel teaches in column 10, lines 42-61, the method defers certain script objects; 
wherein rewriting the resource to be accelerated in the loading list according to the predetermined optimization scheme includes: 
rewriting the loading sequence of a script file that meets a first preset condition in the loading list in the asynchronous rewriting scheme.   As Joel teaches in column 10, lines 42-61, the method defers certain script objects, thus “rewriting the loading sequence”; and/or 
adding identification information to a specific position of a request address corresponding to the resource to be accelerated in the acceleration rewriting scheme.
However, Joel does not explicitly teach of adding identification information to a request address.  In a similar field of endeavor, Boynes teaches of modifying a loading order of content items in a web page to be different than what they were initially designed to be loaded.  As Boynes further teaches in column 30, lines 15-32, and corresponding Fig. 18, priority indicators are added to content addresses to set priority levels to the addressed content items and alter the loading sequence of the page.  As Boynes further shows in Fig. 2 and 3, the added indicia may alter a position of objects rendered.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the object loading order of Joel with the object priority indicia of Boynes.  One of ordinary skill would have been motivated to have made such modification because as Boynes teaches in column 1, lines 6-16, such prioritization would benefit a user allowing faster presentation of content of interest.

Regarding claim 2, Joel teaches the method of claim 1 as described above.  Joel further teaches the following:
the predetermined optimization scheme further comprises a shielding rewriting scheme.  As Joel teaches in column 4, lines 4-12, client network application may be configured with an exclusion list (blacklist) that lists domains for which requests are not sent to the proxy server.

Regarding claim 3, Joel teaches the method of claim 2 as described above.  Joel further teaches the following:
the predetermined optimization scheme is determined by a preset strategy; 
wherein the preset strategy is that: 
a corresponding optimization scheme is the asynchronous rewriting scheme if the resource to be accelerated is a script file that meets a first preset condition.  As Joel teaches in column 6, lines 19-38, client-side script objects are modified in such a way to delay them from being executed by the client network application; 
the corresponding optimization scheme is the acceleration rewriting scheme if the resource to be accelerated belongs to a third-party external link, wherein the third-party external link is a link that does not belong to a customer.  As Joel teaches in column 10, lines 48-50, objects are modified which have an external source such that the loading of those objects is deferred;  and
the corresponding optimization scheme is the shielding rewriting scheme if the resource to be accelerated belongs to a preset blacklist.  As Joel teaches in column 4, lines 4-12, client network application may be configured with an exclusion list (blacklist) that lists domains for which requests are not sent to the proxy server.
Further see Fig. 10, where objects are modified based upon type and src field.

Regarding claim 4, Joel teaches the method of claim 3 as described above.  Joel further teaches the following:
it is determined through domain name identification that the resource to be accelerated belongs to the third-party external link.  As Joel teaches in column 1, lines 47-58, objects are determined to be an external link if they have a “src” attribute (domain same identification).

Regarding claim 5, Joel teaches the method of claim 3 as described above.  Joel further teaches the following:
the preset strategy is configured by the customer.  As Joel teaches in column 13, lines 31-33, customers of the service may indicate whether scripts should be loaded normally.

Regarding claim 7, Joel teaches the method of claim 6 as described above.  Joel further teaches the following:
rewriting the loading sequence of the script file that meets the first preset condition in the loading list comprises: rewriting the loading sequence of the script file that meets the first preset condition in the loading list by modifying a type tab of the script file that meets the first preset condition.  As Joel shows in Fig. 3, step 360, a script type is rewritten if a preset condition is met (NO from step 355).

Regarding claim 8, Joel teaches the method of claim 2 as described above.  Joel further teaches the following:
after feeding back the loading list that is rewritten to the user terminal, (see Fig. 4, flow diagram of client side loading), further comprising: 
receiving the loading request for each add-in to be loaded from the user terminal, and sending the loading request to a target site.  As Joel teaches in column 14, lines 42-64, after a page is finished rendering, the loader reads a first script object to determine if the object is in memory.  If it is not, at step 460 the loader requests and receives the script; 
wherein, a preferred network node is used to send the loading request for the resource to be accelerated that contains the identification information if the loading request that is received comprises the identification information.  As Joel teaches in column 14, lines 42-64, the request is made directly to an origin server, bypassing the proxy server.

Regarding claim 11, Joel teaches the method of claim 1 as described above.  Joel further teaches the following:
locally storing the loading list when the loading list corresponding to the page is obtained according to the loading request.  As Joel shows in Fig. 2A, step 218, the modified html response (modified loading list) is sent to the client 115 for local storage and loading.

Regarding claim 12, Joel teaches the method of claim 1 as described above.  Joel further teaches the following:
before identifying from the resource to be accelerated from the add-ins to be loaded, further comprising: determining whether to use an optimization service, and performing the step of identifying the resource to be accelerated from the add-ins to be loaded when it is determined to use the optimization service.  See Fig. 3, step 315, “is page acceleration on?”, and steps 320-370 if said acceleration is on.

Regarding claim 13, Joel teaches the method of claim 11 as described above.  Joel further teaches the following:
it is determined whether to use an optimization service according to a request address in the page loading request.  As Joel teaches in column 12, lines 60-62, customers of the service can configure whether they want the page acelration process turned on for their domain or individual pages.  

As per claim 14, Joel teaches the following:
a server, (see Fig. 1, 120), comprising:
at least one processor, (see Fig. 13, 1320); and 
a memory in communicative connection with the at least one processor, (see Fig. 13, 1340); 
wherein, the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to cause the at least one processor to perform a method for loading a web page, (see abstract). 
The remaining limitations of claim 14 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claims 15-18, Joel teaches the server of claim 14 as described above.  The remaining limitation of claims 15-19 are substantially similar to those of claims 2-6 respectively, and are rejected using identical reasoning.

	As per claim 20, Joel teaches the following:
a system for loading a web page, (see abstract), comprising: 
a user terminal and a server, (see Fig. 1, 110A and 120); 
wherein the server comprises: 
at least one processor, (see Fig. 13, 1320); and 
a memory in communicative connection with the at least one processor(see Fig. 13, 1340); 
wherein, the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to cause the at least one processor to perform a method for loading a web page, (see abstract). 
The remaining limitations of claim 20 are substantially similar to those of claim 1 and are rejected using identical reasoning.

Regarding claim 21, modified Joel teaches the method of claim 1 as described above.  Joel further teaches in column 16, lines 15-26 that a DOM is used to specify objects to load.  However, Joel does not explicitly teach of adding the script to an end of an HTML file.  Boynes teaches the following:
wherein rewriting the loading sequence of the script file that meets the first preset condition in the loading list comprises: creating a script element dynamically and adding the script element to an end of an HTML file through a document object model (DOM).  As Boynes shows in Fig. 18, the priority script is added to the end of each html file.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the object loading order of Joel with the object priority indicia of Boynes.  One of ordinary skill would have been motivated to have made such modification because as Boynes teaches in column 1, lines 6-16, such prioritization would benefit a user allowing faster presentation of content of interest.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joel in view of Boynes as applied to claims 1, 2, and 8, and further in view of Hamel (US 2002/0007393).

Regarding claim 9, Joel teaches the method of claim 8 as described above. However, Joel does not explicitly teach of adding identification information to a request address.  Hamel teaches the following:
wherein the identification information is customer identification information.  See paragraph [0103], “client ID parameter”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the script modification of Joel with the client ID parameter of Hamel.  One of ordinary skill would have been motivated to have made .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joel in view of Boynes as applied to claims 1 and 2, and further in view of Liang et al. (US 2015/0082151), hereinafter Liang

Regarding claim 10, Joel teaches the method of claim 2 as described above. 
wherein rewriting the resource to be accelerated in the loading list according to the predetermined optimization scheme comprises: 
adding a stop identifier to a specific position of a request address corresponding to the resource to be accelerated when the optimization scheme is the shielding rewriting scheme.  As Joel teaches in column 6, lines 19-38, “src” attributes and script forms are modified to delay loading, whereby the scripts maintain an address of the content which may be requested at a later time (request address);
after feeding back the loading list that is rewritten to the user terminal, further comprising: 
receiving the loading request for each add-in to be loaded from the user terminal, and sending the loading request to a target site.  As Joel teaches in column 14, lines 42-64, after a page is finished rendering, the loader reads a first script object to determine if the object is in memory.  If it is not, at step 460 the loader requests and receives the script

wherein, a stop-loading instruction for the resource to be accelerated that contains the stop identifier is returned if the loading request that is received comprises the stop identifier.  As Liang teaches in paragraph [0010], a tag belonging to an image is at least one of a whitelist rule and a blacklist rule.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the script modification of Joel with the blacklist rule of Liang.  One of ordinary skill would have been motivated to have made such modification because as Liang teaches in paragraph [0021], such rules benefit a user in accelerated display speed.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joel as applied to claims 1, 2, and 8, and further in view of Klinker et al. (US 2002/0145981), hereinafter Klinker.

Regarding claim 22, modified Joel teaches the method of claim 8 as described above.  However, Joel does not explicitly teach of intelligent routing.  Klinker teaches the following:
wherein sending the loading request to the target site comprises: monitoring an IP and port information; determining both of an IP of an origin site and a port of the origin site; and determining an optimal path between the user terminal and the origin site through an intelligent routing device.  As Klinker teaches the in abstract, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the data transmission of Joel with the path optimization of Klinker.  One of ordinary skill would have been motivated to have made such modification because as Klinker teaches in paragraph [0002], such path optimization benefits user’s in improving transfer speeds by avoiding bottlenecks.


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175